COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00451-CV


Javier Davila                          §    From Criminal District Court No. 4

                                       §    of Tarrant County (1247093W)
v.
                                       §    November 15, 2012

The State of Texas                     §    Per Curiam


                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS


                                   PER CURIAM
                       COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-11-00446-CV
                            NO. 02-11-00447-CV
                            NO. 02-11-00448-CV
                            NO. 02-11-00449-CV
                            NO. 02-11-00450-CV
                            NO. 02-11-00451-CV
                            NO. 02-11-00452-CV


JAVIER DAVILA                                                  APPELLANT

                                     V.

THE STATE OF TEXAS                                               APPELLEE


                                  ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     On October 21, 2011, appellant Javier Davila filed a notice of appeal

challenging the trial court’s orders to withdraw funds from his inmate trust

     1
      See Tex. R. App. P. 47.4.


                                      2
account in seven separate trial court cause numbers. Because we were unable

to determine whether appellant’s rights to due process had been satisfied based

on the record before us, we abated the appeals on November 15, 2011 for 180

days so that appellant could obtain appealable orders from the trial court. See,

e.g., Palomo v. State, 322 S.W.3d 304, 307–08 (Tex. App.––Amarillo 2010,

order) (abating appeal to allow appellant time to file an appropriate motion to

modify, correct, or rescind the withdrawal notification and obtain a final,

appealable order addressing that motion), disp. on merits, 330 S.W.3d 920 (Tex.

App.––Amarillo 2010, no pet.); see also Tex. R. App. P. 27.2.

      On June 13, 2012, we sent appellant a letter informing him that the

appeals had been reinstated but that the trial court had not rendered any

appealable orders.    We told appellant that if we did not receive any written,

appealable orders or a response indicating that appellant would obtain such

orders on or before June 25, 2012, the appeals would be dismissed for want of

jurisdiction. We have received no response, and no appealable orders have

been rendered in the trial court.




                                       3
      Because there are no appealable orders for this court to review, we

dismiss the appeals for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f);

Davis v. State, No. 02-11-00016-CV, 2011 WL 5247505, at *1 (Tex. App.––Fort

Worth Nov. 3, 2011, no pet.) (mem. op.).


                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: November 15, 2012




                                        4